Title: From George Washington to Brigadier General Alexander McDougall, 16 May 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 16th May 1777

I was a few days ago favd with yours of the 6th: I cannot account for the Massachusets Troops coming on without Cloathing, in any other manner, than, that as they were all originally intended for Ticonderoga, their Cloaths may have been sent to Albany. If that is the Case, the Qr Masters should be immediately sent to bring them back, if it is not, they must certainly look to the State, because a sufficiency of public cloathing was left at Boston for their Troops—As to pay—the different commanding Officers of the Regiments had better make up their Abstracts, and each of them send down their pay Master or some Officer properly authorized to receive the Money. If they all come together,

they will make up a safe Escort for the Money thro’ the disaffected part of the Country.
As some matters are to be settled to the Satisfaction of Genl Arnold previous to his accepting of the Rank lately conferred upon him, he is gone to Philadelphia. I have therefore ordered Genl Putnam to Peekskill.
You are well acquainted with the old Gentleman’s Temper, he is active, disinterested & open to Conviction, and I therefore hope, that by affording him the advice and Assistance, that your Knowledge of the post enables [you] to do, you will be very happy in your command under him. I am Dear Sir Yr most obt Servt

Go: Washington

